Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 12 is withdrawn in view of the amendment thereto.

Claim Rejections - 35 USC § 112
The 112 rejection to claim 8 is withdrawn in view of the cancellation thereof.

Allowable Subject Matter
Claims 1-4, 6-7, 9-16, 18 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-4, 6-7, 9-11, 13-16, 18, the allowability resides in the overall structure of the device as recited in independent claims 1, 7, and 9 and at least in part because claims 1, 7, and 9 recite, “wherein the clamping element is wound at least partially around each of the first deflection elements and the second deflection elements such that a pulley block is formed”.
The aforementioned limitations in combination with all remaining limitations of claims 1, 7, and 9 are believed to render said claims 1, 7, and 9, and all claims dependent therefrom, patentable over the art of record.

While Gan, Bradt, and Anton, either alone or in combination, teach many of the limitations of claims 1, 7 and 9 as per the previous rejections thereto in the non-final office action, neither Gan, nor Bradt, nor Anton, nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claims 1, 7, and 9.

With respect to claim 12, see p. 8 of the non-final office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835